          Case 1:19-cv-00919-DAB Document 20 Filed 07/29/19 Page 1 of 1

                           LEVIN-EPSTEIN & ASSOCIATES, P.C.
____________________________________________________________________________________________
                            One Penn Plaza • Suite 2527 • New York, New York 10119
                                       T: 212.792-0046 • F: 212.561.7108
                                          E: Joshua@levinepstein.com

                                                                                            July 29, 2019
Via Electronic Filing
The Honorable Judge Deborah A. Batts
U.S. District Court Southern District of New York
500 Pearl Street
New York, New York 10007

                Re:     Girotto v. First LLC et al
                        Case No.: 1: 19-cv-00919

Dear Honorable Judge Batts:

        This law firm is counsel to Defendant First LLC d/b/a Raviolo (the “Defendant”) in the above-
referenced matter.
       Pursuant to Your Honor’s Individual Motion Practices, this letter respectfully serves as a request
to remand the Civil Court proceeding Jem Real Estate Co. LLC vs. First, LLC, DBA Raviolo [Case No.:
LT-062148-19] (the “L&T Matter”) that was previously removed to this Court on June 17, 2019 [See
Dckt. No. 19] back to the Civil Court of the State of New York, County of New York.

        By way of background, the Petitioner in the L&T Matter commenced an action in the Civil Court
of the State of New York, County of New York, by filing of a Notice of Petition on April 19, 2019. The
Petitioner sought to terminate the Defendant’s underlying lease and tenancy as a result of Defendant’s
alleged failure to comply with the Americans with Disabilities Act (42 U.S.C. §12181) (the “ADA”). The
L&T Matter was removed to this Court pursuant to the provisions of 28 U.S.C. § 1331 as the L&T Matter
arises under a federal statute of the United States, the ADA.

        The parties in the L&T Matter have reached a resolution of their claims. Accordingly, Defendant
and the Petitioner in the L&T Matter wish to remand the case back to Civil Court to memorialize their
understanding with the Civil Court of the State of New York.

        In light of the foregoing, Defendant respectfully requests that the L&T Matter that was removed to
this Court on June 17, 2019 be remanded back to the Civil Court of the State of New York, County of New
York.
        Thank you, in advance, for your time and consideration.
                                                              Respectfully submitted,
                                                               LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                               By: /s/ Jason Mizrahi
                                                                  Jason Mizrahi
                                                                  1 Penn Plaza, Suite 2527
                                                                  New York, New York 10119
                                                                  Tel. No.: (212) 792-0048
                                                                  Email: Jason@levinepstein.com
                                                                  Attorneys for Defendants

VIA ECF: All Counsel
